Per Curiam:
The injunction order should be modified by limiting the amount of the stock required to be held by each of the defendants to $18,000 par value, and by further providing that the defendants shall be entitled to have the order vacated on proof that they have deposited with the clerk of the court, or otherwise, as they and the plaintiff may agree, stock of the par value of $18,000, subject to the final order of the court on the trial of the issues, and as so modified affirmed, with ten dollars costs and disbursements to the appellants. Present — Clarke, P. J., Laughlin, Dowling, Page and Greenbaum, JJ. Order modified as stated in opinion and as so modified affirmed, with ten dollars costs and disbursements to the appellants. Settle order on notice.